Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), the Release attached as Schedule A
hereto (“the Release”), the Nonsolicitation Agreement attached hereto as
Schedule B (the “Nonsolicitation Agreement”) and the Noncompetition Agreement
attached as Schedule C hereto (the “Noncompetition Agreement”) are made and
entered into between Digital River, Inc., including its agents, facilities,
affiliates, associated entities, joint ventures, subsidiaries, predecessors,
successors, officers, directors, assigns, employees, stockholders, delegates,
benefit plans and plan administrators, attorneys and insurers (collectively
“Digital River”), and  Gary Howorka (“Mr. Howorka”).  Notwithstanding any other
provision of this Agreement, this Agreement shall not be effective or have any
effect until the Release has become effective and enforceable. Mr. Howorka and
Digital River are sometimes referenced collectively as the “Parties” to this
Agreement.

 

Digital River and Mr. Howorka wish to provide for the modification of their
employment and other contractual relationships in connection with Mr. Howorka’s
resignation as an Officer of Digital River, Inc., as follows:

 

I.                                         MR. HOWORKA’S EMPLOYMENT.

 

The parties agree that Mr. Howorka will have the title of Senior Vice President
– Advanced Technologies, reporting to the Chief Executive Officer,  effective
September 29, 2003 (the “Transfer Date”), until February 13, 2004 (the
“Strategic Planning Period”).  The parties agree that Mr. Howorka’s employment
with Digital River will terminate on February 13, 2004 , or sooner if Mr.
Howorka accepts other employment (excluding board memberships and part-time
consulting arrangements) (such date, the “Separation Date”) or materially
breaches this Agreement, including the Schedules thereto.  The parties agree
that Mr. Howorka shall remain an employee of Digital River during the Strategic
Planning Period, except as specifically provided herein.  The parties agree that
Mr. Howorka shall not be an executive officer of Digital River after the
Transfer Date.  The parties agree that Mr. Howorka shall be paid at an annual
salary of $125,000, less applicable withholdings, in accordance with Digital
River’s normal payroll practices during the Strategic Planning Period.

 

During the Strategic Planning Period Mr. Howorka shall assist Digital River in
such projects and work as Digital River may assign to Mr. Howorka.  Such
projects and work may include but are not limited to technology architecture,
design, intellectual property identification and protection.  Digital River may
assign work to Mr. Howorka at its sole discretion during the Strategic Planning
Period.  Mr. Howorka may work at such location as he deems appropriate, subject
to the reasonable requirements of Digital River.  Digital River is an at will
employer, and neither Mr. Howorka or Digital River is bound to continue the
employment relationship if either chooses, at its will, to end the relationship
at any time period.   Notwithstanding the foregoing, in the event that Digital
River terminates Mr. Howorka’s employment without cause during the Strategic
Planning Period, or terminates Mr. Howorka’s employment for cause during the
Strategic Planning Period where the events deemed to provide “cause” occurred
prior to the date of this Agreement, then (i) Mr. Howorka will be relieved of
any obligations to Digital River under the Noncompetition Agreement and (ii) the
Release will no longer be of any force or effect.  Mr. Howorka agrees during the
Strategic Planning Period that he will faithfully, industriously, and to the
best of his ability, experience, and talents, perform all of the duties that may
be required by Digital River.

 

--------------------------------------------------------------------------------


 

The parties agree that Digital River shall pay Mr. Howorka for all accrued and
used vacation as soon as is practicable after the Transfer Date.  The parties
agree that Mr. Howorka shall no longer accrue vacation after the Transfer Date.

 

II.                                     CONSIDERATION.

 

In exchange for the covenants and promises contained in this Agreement and its
attachments, and subject to this Agreement, Digital River agrees to provide
Mr. Howorka with the following compensation and benefits (the “Consideration”):

 

A.                                    Payment.  Digital River will continue to
make payments to Mr. Howorka through February 13, 2004 as discussed in
Paragraph I above.

 

B.                                    Withholding.  Digital River will withhold
from the compensation and benefits payable to Mr. Howorka under this Agreement
and the attached Release all appropriate deductions for life insurance, short
term disability, health insurance and dental insurance, as applicable.

 

C.                                    Acknowledgment.  The parties acknowledge
that the consideration provided in this Agreement is valuable consideration for
this Agreement (including its attachments) and its covenants, and includes
payments and benefits to which Employee is not otherwise entitled.

 

III.                                 COVENANTS OF MR. HOWORKA.

 

Confidentiality.  The Parties understand that this agreement may be filed with
the Securities and Exchange Commission at such time as required by the rules of
the Securities and Exchange Commission.  Until such time this contract is so
filed, the parties agree that this agreement shall remain confidential.  Until
such filing, Mr. Howorka warrants that he has not disclosed, and agrees he will
not in the future disclose, the terms of this Agreement, or the existence or
terms of consideration to be paid by Digital River to Mr. Howorka, as part of
this Agreement and/or the settlement of his claims, to any person, other than to
Mr. Howorka’s attorneys and tax advisors (“Confidential Persons”). Mr. Howorka
agrees these Confidential Persons shall be bound by the same prohibitions
against disclosure as he is, and Mr. Howorka shall be responsible for advising
these individuals of this confidentiality provision and obtaining their
commitment to maintain such confidentiality.

 

A.                                    Return of Property.  No later than the
Separation Date, except as mutually agreed otherwise, Mr. Howorka will return to
Digital River all company property, including but not limited to all
identification cards, files, computer hardware, software, equipment and disks,
keys, credit cards and records.  The property to be returned includes all
information or data regarding clients, prospective clients and vendors of
Digital River, whether in original or duplicate form.

 

B.                                    Cooperation.  Mr. Howorka agrees to
cooperate fully with Digital River, including its attorneys or accountants, in
connection with any potential or actual litigation, or other real or potential
disputes, which directly or indirectly involve Digital River.  Mr. Howorka
agrees to appear as a witness and be available to attend depositions,
consultations or meetings regarding litigation or potential litigation as
requested by Digital River.

 

C.                                    Confidential Information.  Mr. Howorka
acknowledges that he has had access to confidential business information
(including, but not limited to, future business plans and personnel information)
concerning the business, strategic plans, finances and assets of Digital River
(“Confidential Information”).  This Confidential Information is not generally
known outside of Digital River.  Mr. Howorka agrees that he will not, without
the prior written authorization of Digital River, directly or

 

2

--------------------------------------------------------------------------------


 

indirectly use, divulge, furnish or make accessible to any person any
Confidential Information, but instead shall keep all Confidential Information
strictly and absolutely confidential.  Mr. Howorka will take reasonable care to
safeguard and prevent the unauthorized use or disclosure of Confidential
Information.

 

Mr. Howorka expressly acknowledges that he understands that the terms of this
subsection are important to this Agreement and that, if he breaches the terms of
this subsection, he shall be responsible for all damages to Digital River. 
Mr. Howorka also acknowledges and agrees that the Confidential Information
acquired during his employment with Digital River is valuable and unique, and
that breach by Mr. Howorka of the provisions of this subsection would cause
Digital River irreparable injury and damage that cannot be reasonably or
adequately compensated by money damages.  Mr. Howorka therefore expressly agrees
that Digital River shall be entitled to injunctive or other equitable relief in
order to prevent a breach of this subsection of the Agreement in addition to
such other remedies legally available to Digital River.  Mr. Howorka expressly
waives the claim that Digital River has an adequate remedy at law for such a
breach.

 

IV.                      ADDITIONAL PROVISIONS.  Mr. Howorka agrees to execute
the Nonsolicitation Agreement attached as Schedule B and the Non-Competition
Agreement attached as Schedule C; and confirms that the Release previously
executed by him on September 26, 2003 remains in effect, subject to the
rescission rights described in Section VI thereof.

 

V.                                    MISCELLANEOUS PROVISIONS.

 

A.                                    Non-Assignment of Claims.  Mr. Howorka
represents that he has not sold, assigned, or transferred to any third party any
obligation, covenant, or claim of any nature whatsoever relating to any matter
covered by this Agreement.

 

B.                                    Successors.  This Agreement shall be
binding upon, enforceable by, and inure to the benefit of Mr. Howorka’s personal
or legal representatives and heirs, and of Digital River and any successor
company, but neither this Agreement nor any rights or payments arising hereunder
may be otherwise assigned or pledged by the parties.

 

C.                                    Controlling Law and Venue.  The validity
of this Agreement and any of its provisions and conditions, as well as the
rights and duties of the parties, shall be interpreted and construed pursuant to
and in accordance with the internal laws, and not the law of conflicts, of the
State of Minnesota.  The Parties select and irrevocably submit to the exclusive
jurisdiction of any Minnesota or United States Federal Court sitting in the
State of Minnesota for any action to enforce, construe or interpret this
Agreement.  The Parties further waive any objection to venue in such state on
the basis of forum non conveniens or of convenience of the party.

 

D.                                    Amendment.  Any amendment to this
Agreement shall be made in writing and signed by the Parties.

 

E.                                      Waiver.  No right arising out of this
Agreement can be waived unless the waiver is in writing signed by the party to
be bound by such waiver.  A waiver by any party of a breach or default of any
provision of this Agreement shall not be deemed a waiver of future compliance.

 

F.                                      Entire Agreement.  Digital River and
Mr. Howorka each represent that no promise or inducement has been offered or
made except as set forth or referenced above, or in Schedule A, Schedule B or
Schedule C, and that the consideration stated herein is the sole consideration
for this Agreement.  This Agreement and its attachments supersede any prior
agreement between the parties with

3

--------------------------------------------------------------------------------


 

respect to the subject matter hereof; provided that the Release shall continue
to be of full force and effect, subject to Mr. Howorka’s rescission rights
described in Section VI of the Release.

 

G.                                    Severability.   If one or more provisions
of this Agreement are held to be unenforceable under applicable law, (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below:

 

 

Gary Howorka

 

DIGITAL RIVER, INC.

 

 

 

 

 

 

/s/ Gary Howorka

 

By:

 /s/ Carter D. Hicks

 

 

 

Its:

CFO

 

 

 

 

 

Date:

10/9/03 and 9/26/03

 

Date:

10/9/03 and 9/26/03

 

 

 

4

--------------------------------------------------------------------------------


 

Schedules A, B and C – Intentionally Omitted

 

--------------------------------------------------------------------------------